Citation Nr: 1147475	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to epididymitis.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1977 and from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In April 2010, the Board remanded the Veteran's claims for additional development.  Thereafter, in November 2011, the Veteran, through his representative, submitted additional lay and clinical evidence in support of his claims directly to the Board.  That newly received evidence was accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2011).

The second issue on appeal was initially characterized as service connection for a depressive disorder.  However, the record shows that the Veteran has been treated for additional mental health conditions.  He has not filed separate claims for any other condition.  Nevertheless, a claim for service connection for one psychiatric disorder includes claims for service connection for all psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's psychiatric claim is most appropriately characterized as a claim for service connection for a psychiatric disability. 

In accordance with its prior remand, the RO obtained the Veteran's Social Security Administration (SSA) records.  Those records show that the Veteran has been awarded disability benefits due, in part, to his mental health problems.  For the reasons set forth below, the Board has decided to grant service connection for an acquired psychiatric disorder.  Therefore, the Board finds that the aforementioned evidence effectively raises a claim for a total disability rating based on individual unemployability due to that service-connected disability (TDIU).  That implicit TDIU claim has not yet been developed for appellate review and, thus, is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran's currently diagnosed right knee disorder (degenerative arthritis) is related to his in-service knee injury, or to any other aspect of his military service.

2.  The competent evidence is at least in equipoise as to whether the Veteran's currently diagnosed depression is related to his service-connected epididymitis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection for some disorders, including arthritis and psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's currently diagnosed depression is not a condition for which service connection may be granted on a presumptive basis.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists; and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disorder

The Veteran, in written statements and testimony before a Decision Review Officer, contends that his current right knee problems are attributable to an injury incurred in March 1978, during his period of active duty.  At that time, the Veteran now reports, he fell during a training march and struck his right knee against a rock.  He concedes that the impact caused only minor abrasions, but nevertheless asserts the internal damage to his right knee was more significant and resulted in permanent pain, swelling, and related symptoms.  The Veteran further contends that those symptoms not only have persisted on an ongoing basis since service but have progressively worsened over time.

The Veteran's account of an in-service knee injury is corroborated by his service medical records, which confirm that he was treated for right knee trauma in March 1978.  Specifically, those records show that the Veteran was assessed with a small right knee abrasion, which was cleaned and disinfected.  Significantly, that in-service injury appears to have resolved without complication as the Veteran's subsequent service medical records are negative for any complaints or clinical findings of right knee problems.  Moreover, no right knee problems were reported during his October 1980 separation examination.  Contemporaneous clinical testing was likewise negative for any right knee abnormalities.

In the absence of any subjective or objective findings of right knee pathology at the time of the Veteran's military discharge, the Board finds that chronicity in service is not established with respect to his claim.  Therefore, a continuity of symptoms after separation is needed to support that claim.  38 C.F.R. § 3.303(b) (2011).

Post-service medical records show that in February 1996, the Veteran was treated for a gunshot wound to his right calf.  X-rays revealed a mid-fibular fracture.  However, no specific involvement of the right knee was noted.  Subsequent records dated since 2005 show that the Veteran has sought periodic treatment for right knee symptoms, which have been found to warrant a diagnosis of degenerative arthritis.  However, none of the private or VA clinicians who has treated the Veteran has related his current symptoms to his military service.

In accordance with the Board's April 2010 remand, the Veteran was afforded a June 2010 VA orthopedic examination in which he reported his history of in-service right knee injury and ensuing joint problems.  In terms of current symptoms, the Veteran indicated that he currently suffered from chronic right knee pain, which he rated as a 9 out of 10 in terms of severity.  He also stated that he experienced periodic locking, catching, and instability in his right knee, which required him to use a cane for support.  The Veteran further stated that his right knee symptoms were only partially alleviated by prescription medication and collectively interfered with his ability to perform daily living activities. 

On clinical testing, the Veteran exhibited pain on motion, which resulted in moderately limited forward flexion.  However, varus and valgus stress testing were negative for any signs of instability on flexion or extension.  Nor were any such abnormalities shown on Lachman's, anterior/posterior, or drawer testing.  Conversely, McMurray's testing was positive for pain.  However, the examiner noted that no true clicking or catching was shown.  

Contemporaneous X-rays yielded evidence of advanced, tricompartmental arthritis throughout the right knee joint.  The examiner determined that disorder was more likely than not the result of age-related degenerative changes, as opposed to the Veteran's documented in-service right knee injury or his post-service gunshot wound.  As a rationale for that opinion, the VA examiner noted that the Veteran's active duty trauma had not included any intra-articular fractures or meniscal tears and, as such, was etiologically distinct from the degenerative changes now present in his right knee.  Similarly, that examiner indicated that the Veteran's post-service gunshot wound involved a fibular fracture and, thus, was also unrelated to his current knee problems.

While demonstrating an understanding of the Veteran's pertinent medical history, the June 2010 VA examiner conceded that his findings were not predicated on a review of the Veteran's entire claims folder.  For that reason, the RO subsequently forwarded a copy of the claims folder to a different VA examiner, who rendered a November 2010 addendum opinion expressing complete agreement with the findings of his colleague.  Specifically, after reviewing both the June 2010 VA examination report and the claims folder in their entirety, the second VA examiner concurred with the initial examiner's impression that the Veteran's age-related degenerative joint disease was independent of any injuries incurred in service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the June 2010 VA examination report and the November 2010 addendum opinion, collectively indicating that the Veteran's current right knee problems are a natural progression of aging and are unrelated to his in-service injury, are both probative and persuasive.  The initial VA report was based on the June 2010 examiner's thorough examination of Veteran and was supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  While cognizant that the report was not predicated on a review of the claims folder, that defect was effectively remedied by the November 2010 addendum opinion, which was based on such an evidentiary review.  Moreover, the Board considers it significant that the June 2010 report and November 2010 addendum opinion collectively constitute the most recent medical evidence of record and were undertaken directly address the issue on appeal.  Further, the findings contained in that report and addendum opinion are wholly consistent.  They are also consistent with the other clinical evidence.  Indeed, there are no contrary medical opinions of record.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After careful consideration, the Board finds that service connection is not warranted for the Veteran's right knee disorder.  The Board observes that service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, in this case, the competent evidence of record does not suggest a nexus between any aspect of the Veteran's active service and his current right knee problems.  On the contrary, the preponderance of the evidence weighs against such a finding, as the June 2010 VA report and November 2010 addendum opinion, which the Board deems probative, specifically indicate that the Veteran's current right knee arthritis is the result of age-related degenerative changes and is etiologically separate from his in-service abrasion.  The record is void of any competent medical evidence contradicting those VA examiners' findings.  Nor does the competent evidence otherwise suggest that the Veteran's current right knee problems are related to his military service.  

The Board is mindful of the Veteran's own assertions that his current right knee disorder is related to his period of active service, specifically his March 1978 abrasion.  Such lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  The Veteran is competent to report the presence of current right knee symptoms, including pain and instability, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, his statements in that regard are considered credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Veteran has not demonstrated the clinical expertise to relate his current symptoms to his period of active service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to establish a nexus between his currently diagnosed right knee arthritis and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

Additionally, notwithstanding the Veteran's current assertions of right knee problems in the years immediately following his military discharge, the record is negative for any post-service evidence of right lower extremity pathology prior to 1998, when he sustained a civilian gunshot injury.  Moreover, the earliest post-service treatment records specific to the Veteran's right knee are dated in 2005, approximately 24 years after he left service.  This gap between the Veteran's discharge and his initial post-service complaints weighs against a finding of a continuity of symptomatology, which further undermines his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right knee disorder was incurred in or aggravated in service or is otherwise related to any aspect of his active duty.  Accordingly, service connection for a right knee disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Acquired Psychiatric Disorder

The Veteran contends that he is entitled to VA benefits for his depression and related mental health symptoms.  He does not allege that those symptoms arose in service, but nevertheless maintains that compensation is warranted as secondary to his service-connected epididymitis.

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will consider whether any current acquired psychiatric disorder is etiologically related to the Veteran's service-connected epididymitis or to any other aspect of his active service.  However, service connection cannot be established for an acquired psychiatric disorder or other disability arising from willful misconduct.  38 U.S.C.A. §§ 105(a), 1131 (West 2002 & 2011); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Such misconduct is defined as any act involving conscious wrongdoing and expressly includes the progressive and frequent abuse of alcohol and drugs, unless such abuse is a secondary result of an organic disease or disability. 38 C.F.R. §§ 3.1(n), 3.301(c)(2), 3.301(c)(3) (2011); Libertine v. Brown, 9 Vet. App. 521 (1996).  Thus, while mindful that the Veteran's medical records document a long history of excessive alcohol use, the Board is precluded from granting service connection for that particular condition absent a showing, by clear medical evidence, that it is secondary to or the result of a primary service-connected disorder and not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board now turns to the pertinent evidence of record.  The Veteran's service medical records establish that he was treated for an August 1978 right testicle injury, which ultimately led to the onset of his service-connected epididymitis.  However, those records contain no evidence of any mental health problems attributable to that in-service injury.  Nor do those records otherwise show that an acquired psychiatric disorder was caused or permanently aggravated during the Veteran's active service.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's psychiatric claim and that a continuity of symptoms after separation is needed in order for service connection to be granted.  38 C.F.R. § 3.303(b) (2011).

In contrast with his service medical records, the Veteran's post-service records are replete with complaints and clinical findings of mental health problems, which have been found to support assessments of major depression and mood and substance abuse disorders.  Significantly, the Veteran's psychiatric symptoms have manifested concurrently with his epididymitis.  He has repeatedly told his VA treatment providers that his overall mood is severely impacted by that service-connected disability, which precludes him from engaging in sexual intercourse and is a source of great loneliness and embarrassment.  Moreover, a VA psychologist who has extensively treated the Veteran noted in a December 2005 clinical record that his epididymitis contributed significantly to his depression.  That clinician's opinion was later affirmed by a VA treating psychiatrist, who noted in January 2008 that the Veteran's depression was precipitated by multiple factors, including his epididymitis-induced sexual dysfunction.

Pursuant to the Board's remand, the Veteran underwent a May 2010 VA psychiatric examination in which he described his long history of depression.  He also acknowledged a history of excessive alcohol use, which had resulted in multiple arrests for driving under the influence and ultimately led to the revocation of his license.  Although the Veteran indicated that his alcoholism was now in remission, he complained that his other mental health problems continued unabated.  He noted that his current psychiatric symptoms included a persistent "low mood," anger, and insomnia.  The Veteran denied crying spells, but conceded that he "felt like crying a lot" and compared his overall mental state to that of a prisoner.  

On psychiatric evaluation, the Veteran exhibited a dysphoric mood, but no evidence of other emotional or cognitive abnormalities.  Nevertheless, testing in accordance with the Minnesota Multiphasic Personality Inventory was consistent with diagnoses of depressive disorder, not otherwise specified, and alcohol abuse disorder, in sustained remission.  The clinician who examined the Veteran opined that his depressive disorder had not been aggravated by his service-connected epididymitis.  Conversely, that examiner indicated that the Veteran's depressive symptoms were related to a multitude of stressors including the chronic epididymitis that affected the Veteran's sexual functioning.  However, that examiner added that he could not determine the primary etiology of those symptoms without resorting to speculation.  

In weighing the probative value of the medical opinion evidence of record, the Board assigns great evidentiary weight to the December 2005 and January 2008 findings of the VA psychologist and psychiatrist, who collectively indicated that the Veteran's service-connected epididymitis was a contributing factor in his depression.  The Board acknowledges that neither of those clinicians appears to have based their findings on a review of the entire claims file.  Nevertheless, the Board observes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, an examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the Board considers it significant that, in addition to relying on the Veteran's statements, the psychologist and psychiatrist based their opinion on their extensive long-term treatment of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, their opinions demonstrated an understanding of the Veteran's pertinent clinical history and are consistent with the other competent evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In contrast, the Board considers the May 2010 VA examiner's finding regarding the primary etiology of the Veteran's depression to be inherently speculative and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  Nevertheless, the Board finds the remainder of that VA examiner's report to be probative as it was based on a thorough examination of the Veteran and a review of the claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, while the May 2010 examiner's findings were not accompanied by a detailed rationale, they nevertheless demonstrated an understanding of the Veteran's pertinent medical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, that examiner's determination that the Veteran's depression was related to a multitude of stressors, including his service-connected epididymitis, is wholly consistent with the probative findings of the Veteran's treating psychologist and psychiatrist.  The Board recognizes that the May 2010 VA examiner also commented that the Veteran's epididymitis had not permanently worsened his depression.  However, the Board observes that such a negative opinion with respect to aggravation does prelude a finding that the Veteran's service-connected disability caused or otherwise contributed to his mental health problems.  Therefore, that VA examiner's negative aggravation opinion is neither internally inconsistent with his own separate finding of a nexus between the Veteran's epididymitis and depression, nor at odds with the other competent opinion evidence that supports such a finding.  Accordingly, the Board finds that the May 2010 VA examiner's overall findings are not inadequate for rating purposes and that an additional examination and etiological opinion is not required with respect to the issue on appeal.  Indeed, such additional development in this instance would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant the Veteran's claim.

The pertinent evidence indicates that the Veteran's mental health problems are etiologically related to his service-connected epididymitis.  Indeed, both the Veteran's treating psychologist and psychiatrist determined that such a positive nexus existed.  So did the May 2010 VA examiner, albeit not in terms of aggravation.  For the reasons noted above, the Board considers the findings of those treating clinicians and that VA examiner to be probative to the extent that they support the Veteran's claim.  Additionally, the Board considers it significant that, while the VA examiner found evidence of a substance abuse disorder, the examiner did not limit his positive nexus opinion to the symptoms specific to that condition.  On the contrary, that examiner expressly noted that the Veteran's substance abuse disorder was currently in remission and that the symptoms related to his epididymitis were all specific to his depression.  Thus, while mindful of the Veteran's documented history of alcohol abuse, the Board finds that service connection is not precluded as a matter of law since the medical opinion evidence shows that a separate acquired psychiatric disorder, not associated with willful misconduct, is related to the Veteran's service.  38 C.F.R. § 3.301(c) (2011).

In light of the foregoing, the Board finds that the preponderance of the evidence is at least in equipoise as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, excluding drug and alcohol abuse, which is etiologically related to his service-connected epididymitis.  Accordingly, applying all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted on a secondary basis.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As this decision represents a total grant of the benefits sought on appeal, the Board need not further discuss whether service connection is warranted on a direct or presumptive basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the Veteran's claim for service connection for a right knee disorder, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of that service connection claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran letters, dated in March 2006 and July 2009, a June 2006 rating decision, a November 2007 statement of the case, and a January 2009 supplemental statement of the case, which discussed the particular legal requirements applicable to his right knee disorder claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board acknowledges that the July 2009 letter, which notified the Veteran of the specific requirements regarding the assignment of disability ratings, was not sent until after the initial adjudication of his claim.  However, that notice applied only to disabilities for which service connection was already in effect and, thus, cannot be considered prejudicial to the Veteran's right knee disorder claim.  In any event, following the issuance of that July 2009 letter, the RO readjudicated the Veteran's claim in an August 2011 supplemental statement of the case.  The Board observes that such readjudication effectively cured any timing problem associated with inadequate notice prior to the initial rating action.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006 ).  Accordingly, the Board finds that any deficiency in notice to the Veteran constitutes harmless error, and he is not prejudiced by the Board's consideration of his claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Nor has he contended that the examination administered in support of his right knee disorder claim were inadequate.  The Veteran also has been afforded a hearing before a Decision Review Officer and has had the opportunity for an additional hearing before a Veterans Law Judge, which he has declined.

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board observes that, in light of the favorable disposition of the Veteran's acquired psychiatric disorder claim, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required with respect to that issue.  


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


